Exhibit 10.16

AMENDMENT ONE

SALISBURY BANCORP, INC.

2017 LONG TERM INCENTIVE PLAN

 

This Amendment One (the “Amendment”) to the Salisbury Bancorp, Inc. 2017 Long
Term Incentive Plan (the “Plan”) is hereby adopted, effective as of March 9,
2020, the date of adoption (the “Amendment Effective Date”). Terms capitalized
herein that are not defined herein shall have the same meaning as set forth in
the Plan.

 

WHEREAS, Salisbury Bancorp, Inc. (the “Company”) adopted the Plan, which was
approved by the Company’s stockholders at its 2017 Annual Meeting; and

 

WHEREAS, Sections 12.6(a) and 12.8 prohibit the grant or acceleration of Awards
(as defined in the Plan) that will or may vest in less than one year from the
date of grant, other than due to death, Disability or involuntary termination in
connection with or following a Change in Control; and

 

WHEREAS, the Company believes that these requirements unduly limit the Company
from taking into consideration appropriate circumstances under which the Company
may find it necessary or desirable to grant Awards that would vest or accelerate
the vesting of Awards granted so that such Awards vest within the one-year
period immediately following the Grant Date.

 

NOW, THEREFORE, the Plan is hereby amended as follows, as of the Amendment
Effective Date:

 

1. The Plan is hereby amended by revising Section 12.6(a) to read as follows:

 

“12.6(a) Vesting Generally. Except as otherwise provided in this Plan or as
provided in the Award Certificate, Awards shall vest under this Plan in
accordance with the vesting schedule established by the Committee (or Board, to
the extent applicable) at the time of grant, except to the extent such vesting
schedule may be modified under Section 12.8 hereof. If the Committee fails to
specify the vesting schedule at the time of grant, an Award granted hereunder
shall vest entirely at the third-year anniversary of the Grant Date.

 



2. The Plan is hereby amended by revising Section 12.8 to read as follows:

 

12.8 ACCELERATION FOR OTHER REASONS. In addition to acceleration upon the events
specified in Section 12.6 or 12.7(a) above, the Committee may in its sole
discretion at any time determine that, upon the termination of service of a
Participant or the occurrence of a Change in Control, all or a portion of such
Participant’s Options and other Awards in the nature of rights that may be
exercised shall become fully or partially exercisable, that all or a part of the
time-based vesting restrictions on all or a portion of the Participant’s
outstanding Awards shall lapse, and/or that any performance-based criteria with
respect to any Awards held by that Participant shall be deemed to be wholly or
partially satisfied, in each case, as of such date as the Committee may, in its
sole discretion, declare. The Committee may discriminate among Participants and
among Awards granted to a Participant in exercising its discretion pursuant to
this Section 12.8. Notwithstanding anything in this Plan to the contrary,
including this Section 12.8, the Committee may not accelerate the payment of any
Award if such acceleration would violate Section 409A(a)(3) of the Code.

 

In all other respects, the Plan, as previously adopted, shall remain in full
force and effect.



 

IN WITNESS WHEREOF, the Board of Directors has adopted this Amendment One as of
the date first written above.

 

SALISBURY BANCORP, INC.

 

By:________________________________

Print Name: Richard J. Cantele, Jr.

Title: President and Chief Executive Officer